DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Lockman on 09/07/2021.
The application has been amended as follows: 
1. (Currently amended) An apparatus comprising: 
an extruder having a plurality of manifolds and a plurality of nozzles, each manifold being configured to store thermoplastic material and each nozzle having a first end and a second end, each manifold being operatively connected to the first end of at least one nozzle in the plurality of nozzles and no two of the manifolds are operatively connected to the first end of a same nozzle; 
 at least one heater;
at least one valve being operatively connected between one of the nozzles in the plurality of nozzles and the manifold to which the nozzle is operatively connected in the extruder; and
	a faceplate having a plurality of apertures, each aperture having a first end and a second end, the apertures being fluidly connected to the nozzles in a one-to-one correspondence with the first end of each aperture being fluidly connected to the second end of only one nozzle in the plurality of nozzles to receive thermoplastic material extruded from the second end of the nozzle so the received thermoplastic material passes through the aperture and is emitted from the second end of the aperture.
2. (Currently amended) The apparatus of claim 1, 
wherein the at least one valve is a plurality of valves, each valve being operatively connected between one of the nozzles in the plurality of nozzles and the manifold to which the nozzle is operatively the apparatus further comprises:
a controller configured to operate each valve to extrude thermoplastic material through each nozzle selectively.
7. (Currently amended) The apparatus of claim 6, 
wherein the at least one valve is a plurality of valves, each valve being operatively connected between the at least one manifold and each nozzle operatively connected to the at least one manifold, each valve being configured to open and close the nozzle operatively connected to the at least one manifold selectively; and 
the apparatus further comprises:
a controller operatively connected to each valve that is operatively connected between the at least one manifold and each nozzle operatively connected to the at least one manifold, the controller being configured to operate each valve to extrude thermoplastic material through each nozzle operatively connected to the at least one manifold selectively.
11. (Currently amended) The apparatus of claim 2 further comprising: 
a plurality of extrusion material supplies, each extrusion material supply being configured to supply extrusion material that is different than extrusion material provided by the other extrusion material supplies in the plurality of extrusion material supplies; 
[[a]] the at least one heater
a plurality of mechanical movers, each mechanical mover being configured to move extrusion material from the extrusion material supply operatively connected to one of the channels in the heater, each mechanical mover also being configured for independent control of a rate at which the extrusion 
14. (Currently amended) The apparatus of claim 1 further comprising: 
a plurality of extrusion material supplies, each extrusion material supply being configured to supply extrusion material that is different than extrusion material provided by the other extrusion material supplies in the plurality of extrusion material supplies; 
the at least one heater being a plurality of heaters, each heater being operatively connected to only one extrusion material supply in the plurality of extrusion material supplies in a one-to-one correspondence between the plurality of heaters and the plurality of extrusion material supplies and each heater being operatively connected to only one manifold in the extruder in a one-to-one correspondence between the plurality of heaters and the plurality of manifolds in the extruder so thermoplastic material produced by each heater enters the manifold to which the channel is operatively connected; and
a plurality of mechanical movers, each mechanical mover being configured to move extrusion material from one of the extrusion material supplies to the heater operatively connected to the extrusion material supply, each mechanical mover also being configured for independent control of a rate at which the extrusion material is supplied to the heater that is operatively connected to the extrusion material supply.
Terminal Disclaimer
The terminal disclaimer filed on 08/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,596,798 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims are 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have an apparatus as instantly claimed is that while the prior arts Gelbart (US 2016/0325498 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, fails to teach or suggest the apparatus comprises a faceplate having a plurality of apertures, 
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-16, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 17, the primary reason why it is deemed novel and non- obvious over the prior art of record to have an apparatus as instantly claimed is that while the prior arts Gelbart (US 2016/0325498 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 17, fails to teach or suggest the apparatus comprises a faceplate having a plurality of apertures, each aperture having a first end and a second end, the apertures being fluidly connected to the nozzles in a one-to-one correspondence with the first end of each aperture being fluidly connected to the second end of only one nozzle in the plurality of nozzles to receive thermoplastic material extruded from the second end of the nozzle so the received thermoplastic material passes through the aperture and is emitted from the second end of the aperture, in addition to the other structure recited in claim 17.
Therefore, claim 17 is deemed novel and non-obvious over the prior art of record.
Regarding claims 18-20, they depend from claim 17; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743